Title: From James Madison to William Pinkney, 11 February 1809
From: Madison, James
To: Pinkney, William



Dear Sir
Washington Feby 11. 1809

My official letter by this conveyance leaves little of importance to be added to its contents.  You will see with regret the difficulty experienced in collecting the mind of Congress to some proper focus.  On no occasion were the ideas so mutable and so scattered.  The most to be hoped for at present is that a respectable majority will finally concur in taking a course not essentially dishonoring the resolution not to submit to the foreign Edicts.  The last vote taken, as stated in reports of their proceedings, 60 odd agst. 50 odd, implies that a non-intercourse with G. B. & F. including an Embargo on Exports to those two Nations, will be substituted for the general Embargo existing.  And it is not improbable that 8 or 10 of the minority who prefer a simple adherence to the latter, will on finding it can not be retained, join in the non-intercourse proposed.  It is impossible however to foretell the precise issue of such complicated views.
If the non-intercourse as proposed, should be adopted, it will leave open a trade to all the Continent of Europe, except France. Among the considerations for not including the other Continental powers with France, were 1st. the certainty that the Russian Edict, of which I inclose a Copy does not violate our neutral rights & 2dly. the uncertainty as to most of the others whether they have in force Unlawful Edicts or not.  Denmark, it is ascertained tho’ not officially notified, is under the same description as Russia.  Holland & Spain are the only two Countries which are known to have copied the several Decrees of France.  With respect to Holland, it is understood that she will favor as far as she can an intercourse with neutrals in preference to a co-operation with France.  It would be imitating the cruelty of the Belligerents to retaliate the reluctant injuries sustained from such a quarter.  With respect to Spain, the same remark is applicable, even if her decrees should not have been revoked.  Besides this, it is particularly important not to extend the non-intercourse to the Spanish Colonies, which whilst a part of Spain, would be within the effect of the Spanish Decrees on the question.  It is probable also that if G. B. should lose or withdraw her armies from Spain, she will endeavor to mitigate the odium by conniving at least at neutral supplies; or rather not to increase the odium & the evil by subjecting them to the famine threatened by the exhausted State produced by the war.  As another motive she may be expected to consult the sympathies with the parent nation, of the Spanish Colonies to which her attention will doubtless be turned in the event of a subjugation of Spain.  As to Portugal there can be little doubt, that the B. Cabinet will have prudence if not humanity and not oppose a trade supplying that country with the necessaries of life.
On what principle is it that G. B. arrests our trade with Russia, or even Denmark?  Neither of these powers have edicts to countenance her pretended retaliations; nor can the former be regarded as under the sway of France in the sense applied to some others.  Is it that Russia excludes the British flag?  That she has a right to do.  England does the same.  Is it that she prohibits a trade with England under a neutral flag?  That she has an equal right to do and has equally examples in the British Code justifying it.  I have been frequently asked whether a trade from the U. S. to Russia, would be captured.  I have been obliged to answer that, as it came under the letter of the British Orders, tho’ excluded by what was held out as the principle of them, it was to be inferred from the spirit & practice of British Cruisers & Courts that such would be the fate of vessels making the experiment.
The repeal of the Embargo has been the result of the opinion of many, that the period prescribed by honor to that resort agst. the tyrannical Edicts agst. our trade, had arrived; but principally from the violence excited agst. it in the Eastern quarter, which some wished to assuage by indulgence, and others to chastise into an American spirit by the lash of British Spoliations.  I think this effect begins to be anticipated by some who have been most clamorous for the repeal.  As the Embargo is disappearing, the orders & decrees come into view, with the commercial & political consequences which they cannot fail to produce.  The English market will at once be glutted, and the continental market, particularly for the Sugar & Coffee in the Eastern Warehouses will be sought at every risk.  Hence Captures and clamors agst. the authors of them.  It cannot I think be doubted that if the Embargo be repealed & the orders be enforced, that war is inevitable, and will perhaps be clamored for in the same quarter which now vents its disappointed love of gain agst. the Embargo.
There is reason to believe that the disorganizing spirit in the East, is giving way to the universal indignation of all parties elsewhere agst. it.  It is explained in part also by the course of events abroad which lessens the prospect of British support, in case of a Civil war.  Yrs. very sincerely

James Madison.


P. S.  The mode in which Canning’s letter got to the Press is not ascertained.  I have seen it stated, on what authority I know not, but with some probability, that the copy was obtained from the Minister here and was to have been published in the first instance at Halifax; but being shewn by the Bearer to certain British partizans, of more zeal than discretion, at Boston, he was prevailed on to hand it at once to the Palladium, the paper in which it first appeared.

